Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 4/30/2019.
Claims 1-20 have been examined and are pending with this action.   

Claim Objection

Claim 19 is objected to because of the following informalities:  The claim recites, “The non-transitory computer readable medium of claim 138,”. 
It needs to say that claim 19 is dependent of claim 13 instead of 138.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Haghighi et al (US Pub # 2016/0100027) in view of Murphy (US Pat #  7664819).

As per claim 1, Haghighi discloses a method for tiering data in a distributed data network (Haghighi: [0023]: “include a mechanism to organize and provide a universal storage system to data center computing environments by tiering storage to local or remote devices with a unified access model to be used by applications.”) the method comprising: 
(a) pushing a global model from a central system to each of first edge servers in the distributed data network, wherein the first edge servers are a subset of edge servers operating in the distributed data network (Haghighi: [0100 & 0023]: “providing the local read data from the first subset of the plurality of local read storage queues to the one or more local applications of the local server & include a mechanism to organize and provide a universal storage system to data center computing environments by tiering storage to local or remote devices with a unified access model to be used by applications.”);
 (c) receiving updates to the global model from the first edge servers (Haghighi: [0100 & 0023]: “The one or more local storage devices 635 can write the local write data (e.g., 636 and 638) received from the first subset (e.g., 626 and 628) of the local write storage queues, read the local read data (e.g., 637 and 639) stored on the one or more local storage devices, and/or provide the local read data (e.g., 637 and 639) to the first subset (e.g., 627 and 629) of the local read storage queues.  & include a mechanism to organize and provide a universal storage system to data center computing environments by tiering storage to local or remote devices with a unified access model to be used by applications.”);
Haghighi doesn’t explicitly teaches the updates to the model and training of the model.
Murphy however teaches (b) training the global model at each of the first edge servers, wherein each of the first edge servers uses their own local data to train the global model (Murphy: [Col 10 Lines (20-25] & Fig 6: “The architecture 600 comprises multiple layers such as, for example, a data-tier layer (or back-end database) that houses a subset of features and associated weights and models that are generated during training.”)

(Murphy: [Col 7 Lines (60-65] : “Moreover, by selectively updating a subset of features (e.g., at least one independent of any others), future updates to the model can be accomplished with even greater ease.  One example of this kind of model is a decision tree model where each leaf comprises an independent model that can be updated 
separately from the models at the other leaves.”) 

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Haghighi in view of Murphy to figure out the updates implementation on the model.  One would be motivated to do so because this technique advantageously facilitates incrementally updating spam filters in near real time or real time (Murphy: [ABS]).

Claim 13 is rejected based on rationale provided for claim 1.
As per claim 2 Haghigh/ Murphy disclose the method of claim 1, wherein updating the global model includes averaging the updates and applying the average update to the global model (Murphy: [Col 7 Lines (60-65] : “available updates with respect to particular features or messages can be looked up using one or more lookup tables or databases.  When incremental and/or feature-specific updates are available, they can be downloaded such as by a client for example.  Incremental updates can be automatically provided or can be provided by request according to client or server preferences.”) 

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Haghighi in view of Murphy to figure out the updates implementation on the model.  One would be motivated to do so because this technique advantageously facilitates incrementally updating spam filters in near real time or real time (Murphy: [ABS]).
	As per claim 3 Haghigh/ Murphy disclose the method of claim 1, further comprising repeating steps (a)-(d) until the updates are less than a threshold  (Murphy: [Col 12 Lines (25-35] : “The frequency of the changed feature or parameter in messages can also be considered.  Many other heuristics can be employed as well.  Additionally, one or more threshold values can be configured and then compared to the absolute values of the differences.”) 

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Haghighi in view of Murphy to figure out the updates implementation on the model.  One would be motivated to do so because this technique advantageously facilitates incrementally updating spam filters in near real time or real time (Murphy: [ABS]).
	As per claim 4 Haghigh/ Murphy disclose the method of claim 1, further comprising distributing the global model to the edge servers. (Haghighi: [0023]: “include a mechanism to organize and provide a universal storage system to data center computing environments by tiering storage to local or remote devices with a unified access model to be used by applications.”),	As per claim 5 Haghigh/ Murphy disclose the method of claim 4, further comprising validating the global model by each of the edge servers not included in the first edge servers using corresponding local data (Haghighi: [0012 & 0023]: “FIG. 1 is an example block diagram of a system including one or more local servers, one or more remote servers, and a coherency node connected to the local server and a network in accordance with embodiments of the inventive concept.  & include a mechanism to organize and provide a universal storage system to data center computing environments by tiering storage to local or remote devices with a unified access model to be used by applications.”)Haghigh/ Murphy disclose the method of claim 4, wherein the updated global model allows each of the edge servers to benefit from learning of the first edge servers  (Haghighi: [064 & 0023]: “if a storage device is updated (written to), the uniform access interface (or act of write) can generate a message that is broadcast and acknowledged by all other processors within the same and remote servers & include a mechanism to organize and provide a universal storage system to data center computing environments by tiering storage to local or remote devices with a unified access model to be used by application”),As per claim  7 Haghigh/ Murphy disclose the method of claim 1, further comprising tiering data in the distributed data network (Haghighi: [0012 & 0023]: “FIG. 1 is an example block diagram of a system including one or more local servers, one or more remote servers, and a coherency node connected to the local server and a network in accordance with embodiments of the inventive concept.  & include a mechanism to organize and provide a universal storage system to data center computing environments by tiering storage to local or remote devices with a unified access model to be used by applications.”).As per claim 8 Haghigh/ Murphy disclose the method of claim 7, further comprising applying the global model to data at a datacenter and pushing data to at least some of the edge servers using the global model  (Haghighi: [0100 & 0023]: “The one or more local storage devices 635 can write the local write data (e.g., 636 and 638) received from the first subset (e.g., 626 and 628) of the local write storage queues, read the local read data (e.g., 637 and 639) stored on the one or more local storage devices, and/or provide the local read data (e.g., 637 and 639) to the first subset (e.g., 627 and 629) of the local read storage queues.  & include a mechanism to organize and provide a universal storage system to data center computing environments by tiering storage to local or remote devices with a unified access model to be used by applications.”);As per claim  9 Haghigh/ Murphy disclose the method of claim 7, further comprising applying the global model to data at the edge servers and cleaning data from the edge servers that does not meet a threshold   (Murphy: [Col 12 Lines (25-35] : “The frequency of the changed feature or parameter in messages can also be considered.  Many other heuristics can be employed as well.  Additionally, one or more threshold values can be configured and then compared to the absolute values of the differences.”) 

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Haghighi in view of Murphy to figure out the updates implementation on the model.  One would be motivated to do so because this technique advantageously facilitates incrementally updating spam filters in near real time or real time (Murphy: [ABS]).
As per claim  10 Haghigh/ Murphy disclose the method of claim 1, further comprising retraining the global model when a request miss rate exceeds a threshold rate   (Murphy: [Col 12 Lines (25-35] &  [Col 6 Lines (45-50] : “The frequency of the changed feature or parameter in messages can also be considered.  Many other heuristics can be employed as well.  Additionally, one or more threshold values can be configured and then compared to the absolute values of the differences & If a particular threshold is satisfied, then parameter can be updated.  Otherwise, it can remain the same.”)

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Haghighi in view of Murphy to figure out the updates implementation on the model.   facilitates incrementally updating spam filters in near real time or real time (Murphy: [ABS]).
	As per claim  11 Haghigh/ Murphy disclose the method of claim 1, further comprising avoiding cache misses by pushing new data received at the datacenter to the edge servers before receiving requests for the new data using the global model   (Murphy: [Col 12 Lines (25-35] &  [Col 6 Lines (45-50] : “The frequency of the changed feature or parameter in messages can also be considered.  Many other heuristics can be employed as well.  Additionally, one or more threshold values can be configured and then compared to the absolute values of the differences & If a particular threshold is satisfied, then parameter can be updated.  Otherwise, it can remain the same.”) 

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Haghighi in view of Murphy to figure out the updates implementation on the model.  One would be motivated to do so because this technique advantageously facilitates incrementally updating spam filters in near real time or real time (Murphy: [ABS]).
	As per claim  12  Haghigh/ Murphy disclose the method of claim 1, further comprising initiating the global model, wherein the global model is configured to predict that data end users are expected to access in a stipulated time (Murphy: [Col 5 Lines (35-45] &  [Col 6 Lines (45-50] : “The update component 160 can also be customized to provide incremental updates, if available, on a timed or scheduled basis to minimize the relative size of any one update.  The updates themselves can be generated on a timed basis as well or on the basis of number of incoming messages received.”)  &  (Murphy: [Col 7 Lines (60-65] : “Moreover, by selectively updating a subset of features (e.g., at least one independent of any others), future updates to the model can be accomplished with even greater ease.  One example of this kind of model is a decision tree model where each leaf comprises an independent model that can be updated separately from the models at the other leaves.”) 


It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Haghighi in view of Murphy to figure out the updates implementation on the model.  One would be motivated to do so because this technique advantageously facilitates incrementally updating spam filters in near real time or real time (Murphy: [ABS]).

Claims 14-20 are rejected based on rationale provided for claims 2-12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SIBTE H BUKHARI/Examiner, Art Unit 2449